Case 1:19-cv-00650-SHR Document 1_ Filed 04/16/19 Page 1 of 26

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor su

CIVIL COVER SHEET

ent the filing and service of pleadings or other papers as required by law, cxcept as

J 1 ! pplem
provided by local rules of court. This form, approved by the Judicial Conference of the Bnited States in Septernber 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEZ INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I, (a) PLAINTIFFS fee DEFENDANTS

Joshua ok Sora He Jw. Lomshes Opuc hing LLC
WW. to ‘S KOS i .
(b) County of Residence of First Listed Plaintiff ume lnol Hale : Col bi \ .

esidence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES)

 

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (if Known) - { + . { .
Cradles W. Marseor, Je, E54, [#9 Mat zebt a VAKAUA at tre 0 ag

 

3513 AN. Funk $+. Hornsowg, PA ITO

 

 

 

     
 

 

         

 

 

 

 

  

 

 

            

      

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Picce an “¥” in One Box Only) Ill. CKTIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Oi U.S. Government 3 Federal Question FL DEF PTF BEF
Plaintiff (U.S. Government Not a Party) Citizen of This State v1 O 1 Incorporated or Principal Place Oo4 04
of Business In This State
O2 US, Gevemment af Diversity Citizen of Another State O 2 OF 2 Incorporated and Principal Place gos we
Defendant Cndicate Citizenship of Parties in Item iff} of Business In Another State
Citizen or Subject of a Oo 3 O 3. Foreign Nation O86 O86
Foreign Country
IV. NATURE OF SUIT (Piece an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
iE 2 CONTRACT Ee RTS eS AC sh FORFEITURE/PENALTY: — BANKRUPTCY: : “OTHER SFATUTES:-: 2
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
4 120 Marine O 310 Airplane O 365 Personal Injury ~ of Property 21 USC 881 | 0 423 Withdrawal O 376 Qui Tam G1 USC
1 130 Miller Act 0 315 Airplane Product Product Liability O 6990 Other 28 USC 157 3725(a))
OF 140 Negotiable Instrument Liability 1 367 Health Care/ 1 400 State Reapportionment
£50 Recovery of Overpayment |O 320 Assault, Libel & Pharmaceutical = PROPERTY RIGHTS: 0 410 Antitrust
& Enforcement of Judgment Slander Personal injury © 820 Copyrights 7 430 Banks and Banking
© 151 Medicare Act 01 330 Federal Employers’ Product Liability © 830 Patent 0 450 Commerce
C1 152 Recovery of Defaulted Liability 0 348 Asbestos Personal G 835 Patent - Abbreviated 1 460 Departation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
OF 153 Recovery of Overpayment Liability PERSONAL PROPERTY [22.3 LABOR. oe: |. SOCIAL: SECURITY. «| O 480 Consumer Credit
of Veteran's Benefits 50 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 1 490 Cable/Sat TV
9 160 Stockholders’ Suits © 355 Motor Vehicle O 37] Truth in Lending Act © 862 Black Lung (923) 0 850 Securities/Commadities/
71 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (495(g)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations OG 864 SSID Title XVI (0 890 Other Statutory Actions
0 196 Franchise Inj O) 385 Property Damage OD 740 Railway Labor Act 0 865 RSI (405(2)} O 891 Agricultural Acts
G 362 Personal Injury - Preduct Liability 0 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
ise SR, é SEVIL RIGHTS =: |) PRISGNER PETITIONS. | 790 Other Labor Litigation — | EDERAL TAX:SUITS ©". Act
6 210 Land Candemnation G 440 Other Civil Rights Habeas Corpus: 0 791 Employce Retirement 0 870 Taxes (U.S. Plaintiff O 896 Arbitration
OG 220 Foreclosure 0 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) O $99 Administrative Procedure
0 230 Rent Lease & Ejectment 6 442 Emplayment 7 510 Motions te Vacate O 871 IRS—Third Party Act/Review or Appeal of
G 240 Torts to Land O01 443 Housing/ Sentence 26 USC 7609 Agency Decision
OF 245 Tort Product Liability Accommedations O 530 General 0 950 Constitutionality of
J 290 All Other Real Property 1 445 Amer. w/Disabilities -] 0 534 Death Penalty i’ TMMIG) ION State Statutes
Employment Other: 0 462 Naturalization Application
C1 446 Amer. w/Disabilities -] (0 540 Mandamus & Other | () 465 Other Immigration
Other O 4550 Civil Rights Actions
0 448 Education 0 535 Prison Condition
1) 560 Civi] Detainee -
Conditions of
Confinement
VN (Place an “X" in One Box Cnly)
1 Original O2 Removed from G 3. Remanded from O 4 Reinstated or O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specifv) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are ling (Pe not cite jrisdctionalseattes unless diversi): 9 yp |) «yap

Brief description of cause: My bf Veh: cle acc ot, - on ¥|9 | | 9

1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

 

VI. CAUSE OF ACTION

 

VII. REQUESTED IN

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. | O00 000.00 JURY DEMAND: Yes No
VIII, RELATEDCASE(S) OS ;

If ANY Gee instructions)” GE {Lambo ___DOCKETNUMBER |, 1% ~ (v 1406 7
DATE

Aly] 14
FOR OFFICE USE GNLY

 

JUDGE MAG. JUDGE

RECEIPT #
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 2 of 26

R. J. MARZELLA & ASSOCIATES, P.C.

BY: CHARLES W. MARSAR, JR., ESQUIRE

PA SUPREME COURT I.D. No. 86072

3513 NORTH FRONT STREET ATTORNEYS FOR PLAINTIFF
HARRISBURG, PA 17110-1438

TELEPHONE: (717) 234-7828

FACSIMILE: (717) 234-6883

EMAIL: CMARSAR@RJMARZELLA.COM

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CIVIL ACTION - LAW

JOSHUA AND SARAH HOFFEE
14 PARTRIDGE TRAIL
SHIPPENSBURG, PA 17257

DOCKET NUMBER:
PLAINTIFFS,

VS,
NEGLIGENCE - CIVIL
J.W. LOGISTICS OPERATIONS, LLC
T/D/B/A J.W. Loaistics, LLC
3801 PARKWOOD BLVD.
SUITE 500
Frisco, Tx 75034

DEFENDANTS : JURY TRIAL DEMANDED

 

COMPLAINT

 

AND NOW come Plaintiffs, Joshua and Sarah Hoffee (“Mr. Hoffee” and “Mrs.
Hoffee”), by and through R. J. MARZELLA & ASSOCIATES, P.C., and make the within
Complaint against Defendants, J.W. Logistics Operations, LLC t/d/b/a J. W. Logistics, LLC

(“Defendant J.W. Logistics”) and avers as follows:
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 3 of 26

JURISDICTION

1. Plaintiffs, Mr. & Mrs. Hoffee, bring their Complaint under Federal

Diversity Jurisdiction, 28 U.S.C. 1332, as the parties are completely diverse in

citizenship and the amount in controversy exceeds $75,000.00.

THE PARTIES

1. Mr. & Mrs. Hoffee are competent adult individuals who at all relevant times

were residing at 14 Partridge Trail, Shippensburg, PA 17257.
2. Upon information and belief, Guillermo Cruz is a competent adult individual
with a last known address of 19 Humming Bird Court Baltimore, MD 21227-3535.
3. Upon information and belief, AAC Transportation, LLC is a Maryland Limited
Liability Corporation, with a principle office at 119 Cherry Lane Glen
Burnie, MD 21060-6370.
4. Upon information and belief, AAC Transportation, LLC is: a Maryland Limited
Liability Company; in the transportation industry; and doing business in the

Commonwealth of Pennsylvania.

5. Upon information and belief, Pedro Carcano is the owner/resident agent of

AAC Transportation LLC with a last known address of 119 Cherry Lane Glen
Bumie, MD 21060-6370.
6. Upon information and belief, Amazon.com t/d/b/a Amazon is a business
incorporated in the state of Delaware and doing business in the Commonwealth

of Pennsylvania.
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 4 of 26

7. Upon information and belief, Defendant J.W. Logistics is a Texas Limited
Liability Corporation, with a principle office at 3801 Parkwood Blvd., Suite
500, Frisco, TX 75034.

8. At all times material hereto, Guillermo Cruz was an agent, ostensible agent,
servant, and/or employee of AAC Transportation, LLC, and was acting within
the scope of said employment.

9, At all times material hereto, Guillermo Cruz was an agent, ostensible agent,
servant, and/or employee of Amazon.com, Inc t/d/b/a Amazon, and was acting
within the scope of said employment.

10. At all times material hereto, Guillermo Cruz was an agent, ostensible agent,
servant, and/or employee of Pedro Carcano, and was acting within the scope of
said employment.

11. At all times material hereto, Guillermo Cruz was an agent, ostensible agent,
servant, and/or employee of Defendant J.W. Logistics, and was acting within

the scope of said employment.
FACTS

1. At all times material hereto, Mr. Hoffee was the operator and owner of a 2003
Dodge Durango, with the VIN number 1D4HS38N13F553730 (“Mr. Hoffee’s
Vehicle”), Pennsylvania license plate number: FBH0738.

2. At all times material hereto, Guillermo Cruz was the operator of a large

2000 Intemational Harvester Box Truck, with the VIN number

LHTSCABM2YH294572, owned by Pedro Carcano and/or AAC Transportation,

LLC, Maryland license plate number: 2CS8374.

3
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 5 of 26

3. At all times material hereto, Mr. Hoffee was covered under an automobile
imsurance policy issued by Travelers.

4. At all times material hereto, Guillermo Cruz was not insured and failed to
provide proof of insurance.

5. Mr. Hoffee is Full Tort, as Guillermo Cruz — the at fault driver — was driving
a vehicle registered in a state other than Pennsylvania (Maryland). 75 Pa. Cons.
Stat. § 1705(d)(1)\(ii).

6, On or about August 7, 2017, at 8:30am, Joshua Hoffee, a Pennsylvania State
Trooper, was driving south on SR696/Olde Scotland Road, Franklin County,
Pennsylvania.

7. At approximately the same time and place, Guillermo Cruz was traveling

north on $R696/Olde Scotland Road, Franklin County, Pennsylvania, approaching

Mr. Hoffee.
8. Of note, it was raining on August 7, 2017, and the roads were wet.
9. Guillermo Cruz was following a vehicle too closely, and when the vehicle

slowed to make a right turn, Guillermo Cruz was unable to safely slow/stop.

10. As a result, suddenly and without warning Guillermo Cruz negligently
crossed into Mr. Hoffee’s lane of travel, resulting in a violent head-on motor vehicle
collision that caused Mr. Hoffee severe damage/injury.

11. At the time of the collision, Guillermo Cruz truck was carrying a load of
packages for Amazon and/or Defendant J.W. Logistics and acting as an “Amazon

Delivery Provider.”
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 6 of 26

12. Therefore, at the time of the collision, Guillermo Cruz, Pedro Carcano,
Defendant J.W. Logistics, and AAC Transportation, LLC were acting as agents,
apparent agents, ostensible agents, employees, and/or contractors of Amazon.

13. The police arrived at the collision at 8:41am and reported that Guillermo
Cruz was at fault for the collision, receiving twenty-two (22) separate citations. (see
the Police Report attached hereto as “Exhibit A”).

14. Atail relevant times, Mr. Hoffee’s vehicle was operated in a reasonable and
prudent manner with due caution and regard for the motor vehicle laws of the
Commonwealth of Pennsylvania.

15. Guillermo Cruz failed to maintain control of his truck and crossed over the
center line into Mr. Hoffee’s lane, striking the front of Mr. Hoffee’s vehicle.

16. As a direct and proximate result of the negligence, gross negligence,
carelessness, and recklessness of the Defendant, Mr. Hoffee sustained injuries,
including but not limited to: right forearm radial shaft fracture (requiring surgery,
joint reconstruction, and insertion of two metal plates); knee pain; wrist pain,
forearm pain; wrist instability, and trauma, and a claim is made therefore.

17. As a direct and proximate result of the negligence, gross negligence,
carelessness, and recklessness of the Defendant, Mr. Hoffee has undergone
continuing medical care for the aforesaid injuries, and a claim is made therefore.
18. As a direct and proximate result of the negligence, gross negligence,
carelessness, and recklessness of the Defendant, Mr. Hoffee has suffered permanent

and severe scarring, and a claim is made therefore.
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 7 of 26

19, As a direct and proximate result of the negligence, gross negligence,
carelessness, and recklessness of the Defendant, Mr. Hoffee has suffered permanent
impairment, and a claim is made therefore.

20. As a direct and proximate result of the negligence, gross negligence,
carelessness, and recklessness of the Defendans, Mr. Hoffee suffered physical pain,
discomfort, and mental anguish, and he will continue to endure the same for an
indefinite period of time in the future, to his physical, emotional, and financial
detriment and loss, and a claim is made therefore.

21. As a direct and proximate result of the negligence, gross negligence,
carelessness, and recklessness of the Defendant, Mr. Hoffee has been compelled,
in order to effect a cure for the aforesaid injuries, to spend money for medicine
and/or medical attention and will be required to spend money for the same purposes
in the future, to his detriment and loss, and a claim is made therefore.

22. As a direct and proximate result of the negligence, gross negligence,
carelessness, and recklessness of the Defendant, Mr. & Mrs. Hoffee suffered a loss
of income and/or earning capacity and will continue to endure the same for an
indefinite period of time in the future, to his physical, emotional, and financial
detriment and loss, and a claim is made therefore.

23. As a direct and proximate result of the negligence, gross negligence,
carelessness, and recklessness of the Defendant, Mr. Hoffee suffered a loss of life’s
pleasures, and he will continue to suffer the same in the future, to his detriment and

loss, and a claim is made therefore.
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 8 of 26

24. As a direct and proximate result of the negligence, gross negligence,
carelessness, and recklessness of the Defendants, Mr. Hoffee has been, and will in
the future be, hindered from attending to his daily duties and chores, to his

detriment and loss, and a claim is made therefore.

25. The negligence, gross negligence, carelessness, and recklessness of the
Defendants increased the risk that Mr. Hoffee would suffer serious injury and was
a substantial factor in causing the damages listed above.

26. As a direct and proximate result of the negligence, gross negligence,
carelessness, and recklessness of the Defendants, Mrs. Hoffee has suffered a loss of
consortium, and a claim is made therefore.

27. Defendants herein are jointly and severally liable for all damages occasioned

to Mr. Hoffee and detailed above.

COUNT I - NEGLIGENT SELECTION AND RETENTION
JOSHUA HOFFEE V, J.W. LOGISTICS OPERATIONS, LLC T/D/B/A J.W.
LOGISTICS, LLC

28. All prior paragraphs are incorporated herein as if set forth fully below.

29, AAC Transportation, LLC, Guillermo Cruz, and Pedro Carcano, at all times
herein were acting as agents, ostensible agents, servants, employees, and/or
contractors for Defendant J.W. Logistics.

30. Defendant J.W. Logistics acted with negligence, gross negligence, and/or
reckless indifference by selecting and retaining AAC Transportation, LLC,

Guillermo Cruz, and Pedro Carcano by way of:
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 9 of 26

a. Knowing or having reason to know of their inattentiveness, negligence,
and/or carelessness;

b. Knowing or having reason to know of their multiple citations/violations
occurring prior to this incident;

c. Failing to perform periodic inspections/reviews of AAC Transportation,
LLC, Pedro Carcano, and Guillermo Cruz to ensure compliance with
the rule of the road and commercial vehicle compliance;

d. Failing to take action after AAC Transportation, LLC received two (2)
violations on 04/12/17, Inspection Id: 59497502, and continuing to
select/retain AAC Transportation, LLC thereafter;

e. Failing to take action after AAC Transportation, LLC received two (2)
violations on 04/15/17, Inspection Id: 59532268, and continuing to
select/retain AAC Transportation, LLC thereafter;

f. Failing to take action after AAC Transportation, LLC received one (1)
violation on 04/21/17, Inspection Id: 59588009, and continuing to
select/retain AAC Transportation, LLC thereafter;

g. Failing to take action after AAC Transportation, LLC received one (1)
violation on 05/15/17, Inspection Id: 59815327, and continuing to
select/retain AAC Transportation, LLC thereafter;

h. Failing to take action after AAC Transportation, LLC received two (2)
violations on 06/24/17, Inspection Id: 60233874, and continuing to

select/retain AAC Transportation, LLC thereafter,
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 10 of 26

i. Failing to take action after AAC Transportation, LLC received five (5)
violations on 07/14/17, Inspection Id: 60420412, roughly one month
prior to the collision at issue, and continuing to select/retain AAC
Transportation, LLC thereafter;

j. Continuing to select/retain AAC Transportation, LLC, Pedro Carcano,
and Guillermo Cruz despite their failing to carry vehicle/commercial
insurance;

k. Continuing to select/retain AAC Transportation, LLC, Pedro Carcano,
and Guillermo Cruz despite their failing to correct defects of previous
inspection reports, multiple times;

1. Continuing to select/retain AAC Transportation, LLC, Pedro Carcano,
and Guillermo Cruz despite their failing to comply with medical
certificate requirements, multiple times;

m. Continuing to select/retain Guillermo Cruz despite him driving a
commercial vehicle while disqualified (3% offense for no medical
certificate);

n. Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a
similarly situated driver would fail to properly regulate the speed of his
vehicle so as to prevent a collision;

o. Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a

similarly situated driver would fail to have sufficient control of his
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 11 of 26

vehicle, which would have allowed the vehicle to be stopped before
causing injury to any person or thing likely to arise under the
circumstances;

p. Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a
similarly situated driver would fail be continuously alert, in failing to
perceive any warning of danger that was reasonably likely to exist, and
in failing to have his vehicle under such control that injury to persons or
property could be avoided.

q. Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that AAC Transportation, LLC,
Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
violate VC3361 (75 Pa.C.S. § 3361);

r. Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that AAC Transportation, LLC,
Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
violate VC3310 (75 Pa.C.S. § 3310);

s. Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that AAC Transportation, LLC,
Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
violate VC3309 (75 Pa.C.S. § 3309);

t. Negligently selecting and retaining Guillermo Cruz, despite the fact that

they should have reasonably suspected that AAC Transportation, LLC,

10
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 12 of 26

Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
violate VC3714 (75 Pa.C.S. § 3714);

u. Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that AAC Transportation, LLC,
Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
violate VC3301 (75 Pa.C.S. § 3301);

v. Negligently selecting and retaining Guillermo Cruz, despite the fact that

_ they should have reasonably suspected that AAC Transportation, LLC,
Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
violate VC1786F (75 Pa.C.S. § 17869(f));

w. Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a
similarly situated driver would violate VC3334 (75 Pa.C.S. § 3334);

x. Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a
similarly situated driver would fail to have/keep a record of duty
status/driver’s log, in violation of 395.8A (49 CFR § 395.8(a));

y. Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a
similarly situated driver would fail to have/keep medical certificates, in
violation of 391.41 A-F (49 CFR § 391.41 (a-f));

z. Negligently selecting and retaining Guillermo Cruz, despite the fact that

they should have reasonably suspected that Guillermo Cruz or a

11
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 13 of 26

ad,

bb.

ec,

dd.

ee.

ff.

similarly situated driver would fail to correct defects of previous
inspection reports, in violation of 396.9D2 (49 CFR § 396.9(d)(2));
Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a
sumilarly situated driver would violate FMCSA 392.2LC;

Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that AAC Transportation, LLC,
Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
violate FMCSA 392.2R;

Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a
similarly situated driver would fail to maintain and/or provide a driver’s
license, in violation of FMCSA 392.2DL;

Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a
similarly situated driver was unable to speak English sufficiently to
respond to official inquires, in violation of FMCSA 391.11B2;
Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a
similarly situated driver would operate a vehicle without the required
operating authority, in violation of FMCSA 392.9AA1;

Negligently selecting and retaining Guillermo Cruz, despite the fact that

they should have reasonably suspected that AAC Transportation, LLC,

12
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 14 of 26

&&-

Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
operate a vehicle with a state insurance violation, in violation of
FMCSA 392,2IN;

Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that AAC Transportation, LLC,
Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
operate a vehicle with a tire tread depth less than 2/32 of an inch (1/32),

in violation of FMCSA 393,75B;

hh. Negligently selecting and retaining Guillermo Cruz, despite the fact that

il.

ji.

they should have reasonably suspected that AAC Transportation, LLC,
Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
operate a vehicle with no or defective lighting devices/reflective
material (license plate lamp covered with black paint), in violation of
FMCSA 393.11;

Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that AAC Transportation, LLC,
Pedro Carcano, and Guillermo Cruz or a similarly situated driver would
operate a vehicle without markings in accordance with regulations, (unit
displayed a MC number not listed with the company), in violation of
FMCSA 390.21B;

Negligently selecting and retaining Guillermo Cruz, despite the fact that
they should have reasonably suspected that Guillermo Cruz or a

similarly situated driver would violate local laws: PA Code 1605

13
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 15 of 26

Carcano as their lack of skill, experience, and equipment resulted in inattention
and negligence, which Defendant J.W. Logistics knew or should have known
of, and which directly caused Mr, Hoffee harm.
WHEREFORE, Plaintiff, Joshua Hoffee, seeks compensatory and punitive damages
from Defendant, J.W. Logistics Operations, LLC t/d/b/a J.W. Logistics, LLC, in an amount

in excess of the compulsory arbitration limits, exclusive of interest and costs.

COUNT II - LOSS OF CONSORTIUM
SARAH HOFFEE V. J.W. LOGISTICS OPERATIONS, LLC T/D/B/A J.W.
LOGISTICS, LLC

33. All prior paragraphs are incorporated herein as if set forth fully below.

34. By way of the aforesaid injuries sustained by her husband, Mrs. Hoffee has been
in the past and will be in the future deprived of the assistance, companionship,
consortium and society of her husband, all of which has been and will continue
to be to her great detriment and loss, and a claim is made therefore.

35. In addition, Mrs. Hoffee has lost wages and future potential earnings, as she
had to alter her career to help take care of Mr. Hoffee after this incident, and a
claim is made therefore.

WHEREFORE, Plaintiff, Sarah Hoffee, seeks compensatory and punitive

damages from Defendant, J.W. Logistics Operations, LLC t/d/b/a J.W. Logistics, LLC, in

an amount in excess of the compulsory arbitration limits, exclusive of interest and costs.

16
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 16 of 26

DATED:

Respectfully submitted,

R. J. MARZELLA-& ASSOCIATES, P.C,

CHEREESY NARSAR, , ESQUIRE
ID No. 860

BY

 

Hlhola

17
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 17 of 26

Exhibit A
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 18 of 26

AA-5O0 TX

Inclderit Number; PA 2017-839549

* Crash Involves:

{} bu

Oo Fatallty

Commonwealth of Pennsylvania

Police Crash Report
Co Hit and Run ® Commercial Vehicle

REPORTABLE
() State Polioe Vahicla

PAGE 1

O Local Police Vehicle

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CWA {Work Zone C} ATV {(} Snowmobile {)} Commonwealth Vehicle 7} Local Gov Vehicle
s Agency Name Case Closed Patrol Zane _|investigafion Date
&| FA STATE POLICE - CHAMBERSBURG YES H0327 Oa/07/2017
z Dispatch Tima Arrivat Tima Investigator : Badge Number
2 08:29 brs 08:41 hrs, FRANTZ, BENJAMIN 10585
§ [Approvai Date Reviewer Reviewer Badge Number
Bl O8M2/2017 KNOCK, MATTHEW A 709090
Date of Grash Time of Crash Day of the Week Crash Description
DB/O7/2017 08:29 hrs. MONDAY HEAD ON
County Municipality
FRANKLIN SOUTHAMPTON TWP
8 [Weather Condlions Relation to Roadway
&/ RAIN ON TRAVEL LANES
3 Wurnination Road Surface Conditions
©} DAYLIGHT WET
#of Units |#ofPeople |# of Injured [#Kiled |EMS Agency Medical Facility
002 o02 004 000 SHIPPENSBURG FIRE/EMS HOLY SPIRIT MEDICAL CENTER
School Bus Related |Schoo! Zone Related (PennDOT Property Damaged | Type of latersection Special Location
NO NO NG MIDBLOCK NOT APPLICABLE
Work Zone Work Zone Type Where In Wark Zone
a
5 NO
x Speed Limit [Workers Present |Officer Present rk Zone Characteristics
Road Closed Work on Shoulder Intermittent or Flagger
= [Jtane closure T_] with Detour or Median [7] Moving Work Contral [_] Other
a | Route Signing Route Number Segment Number [Travel Lanes |Speed Limit Orientation
g STATE HIGHWAY 0696 02 56 MPH SOUTH
g House Number Street Name St. Ending
=| 8847 OLDE SCOTLAND ROAD
a
a Route Signing Route Number Sagment Number |TravellLanes |Speed Limit Orientation
& | Used in
& | Intersection
5 Crashes Strest Name St. Ending
LE
ula ~ Route Number Or Mile Post |Tenths Dallmiting Road Type Ramp Use Only Feel
Ble |
of oo
: 5 £ [trea Name Sireat Ending OF Milles Fenths
&
ag LS
ay
£ E : Route Number Or Mile Post | Tenths Datimiting Road Type Ramp Yes Only Th e abave entry is the
ale | % distance from the Crash
5 3 5 Street Name Street Ending Scene to Landmark 1
b/5 | 3
' _ Peaees | Minutes a | Seconds Decimaf . . Degrees Minutee Seconds Desimal
« Latitude: | 55 1 7 » | 688 Longitude: =| 77 Hn | a4 . | 258
a Traffic Control Device Traffic Control Functioning
O| NOT APPLICABLE NO CONTROLS
q |Lane Closed Lane Closura Direction Traffic Detaured Estimated Tima Closed
§ PARTIALLY SOUTH NO 1-3 HRS
Environmental / Roadway Potential Factors (E/R}
Factor 1 Faator 2 Factor 3
NONE
§ First Harmful Evarit In the Crash Most Harmful Event in the Crash
§ JUnit Number [Harmful Event UnitNumber — /Hareful Event
f 00% HIT UNIT 2 001 RIT UNIT 2
= indicated Prine Faclor Unit Number |Prime Factor Driver Action
5 | DRIVER ACTION 001 DRIVING TOO FAST FOR CONDITIONS
i [Prime Factor Enviromental/Roadway Prime Factor Vehicle Failure Prime Factor Pedestrlan Action
Road Surface Type Special Jurisdiction

 

Printed At:

PASTATE POLICE - CHAMBERSBURG

8/15/2017 1:26 PM i

Form# PA 2097-839549

 
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 19 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAE00 TX ’
Incident Number: PA 2017-239549 Commonwealth of Pennsylvania PAGE 2
* Crash Involves: Police Crash Report REPORTABLE
CO oul Oo Fatallty (} Hitand Run {4} Commercial Vehicle CG State Pollee Vehicle +; Local Police Vehicle
(CRNA C}WorkZone =) ATV {7} Showmoblie {{} Commonweaith Vehicle ("3 Local Gov Vehicle
Unit Number {Type Unit Commercial Vehicle | Primary Violation Charged
4 Motor Vehicle in Transport Yes
First Name Ml Last Name Sufix [DOB Telephone Number
GUILLERMO D CRUZ O7/OBM864 | (717) 889-8206
Street Address City State =| Zip Code
19 HUMMINGBIRD CT BALTIMORE MD 24227-3535
Gender License Number License State [Class Expiration Dete fOwner/Driver
MALE G620291739542 MD ¢ 07/08/2021 PRIVATE VEHICLE NOT OWNED/LEASED BY DRIVER
c Driver Presence Physical Condition Alcohal/Drugs Suspected Aloohal Test Type Alechol Test Results
3 DRIVER OPERATED VEHICLE APPARENTLY NORMAL NO TEST NOT GIVEN
iolation ¢ iclati
E Viotation + gy pains VEHICLE AT BAFE SPEED pneroee Victation 2 sraap REQUIRED FINANCIAL REBPONSIBILITY pared
c
a Violation 3444 CARELESS DRIVING Charged) Violation 4 431 oN ON ROADWAYS LANED FOR TRAFFIC Charged
+s YES ¥ES
& [Driver Acton” DRIVING TOO FAST FOR CONDITIONS
a
o
b Pedestrian Action Pedestrian Signals Pedestrian Clothing |Pedestrian Location
a
1st Harmful Event Left or Right Sida Most Harmful [Utility Pole Number
HIT UNIT 2 YES
2nd Harmful Event Left ar Right Side [Most Harmful = /Utity Pole Number
3rd Harmfut Event Left or Right Side Most Harmful = |Utiily Pele Number
4th Harmful Event Left or Right Side Most Harmful [Utility Pole Number
Owner First Name Owner Ml ]Owner Last Nama or Business Name Suffix
PEDRO G CARCAMO
Straet Address City State Zip Cade
419 CHERRY LN GLEN BURNIE MD 21060
Vehicle Type Special Usage Government Equipment Number
LARGE TRUGK NOT APPLICABLE
Modal Year = |Vehicle Make Vehicle Madet Vehicle Color VIN
2006 INTERNATIONAL HARVESTER BOX TRUCK WHITE JHTSCABM2YH294572
icense Plate Reg. State Est, Speed [Vehicle Towed [Towed By
2CS8374 MD O55 YES DAVES TOWING
Insurance Insurance Company Policy Number Expiration Date
NO
Direction of Travel |VehIcle Position Vehicle Movement Inttlal Impact Paint
e | NORTH RIGHT LANE "GURB” GOING STRAIGHT 12 O'CLOCK
2 Damage Indicator |Gradient Read Alignment Possible Vehi¢le Failures
E DISABLING LEVEL STRAIGHT TIRES
‘e # of Units Type Unit 1 Tag Number Tag Year Tag State
a 0
2
3 Unit Make : Unit Owner
“1a
‘s
? Type Unit Tag Numbar Tag Year Tag State
& Unit Make Unit Owner
Engine Size Passenger? Saddla Bag/Trunk? Traller? Driver Education?
ce
3 Driver Helmet Type Helmet Stayed On? = [DOT/Snell Designation? Eye Protection? Long Siseves? Long Pants? Over Ankle Baota?
£ Passenger Helmet Type Helmet Stayed On? = |OCT/Snell Designailon? Eye Protectlon? |Long Sleeves? Long Pants? Over Ankte Boots?
s
a Passenger? Halriet?
[Head Lights? Rear Reflectors?
a
Printed At’ = PA STATE POLICE - CHAMBERSBURG 85/2017 91:25 PM 2 Form# PA 2017-839549

 
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 20 of 26

AA-500 TX

Inclderitt Number:

PA 2017-839549

+ Crash Involves:

Commonwealth of Pennsylvania

Police Crash Report

PAGE 3

REPORTABLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

£3 Dun {> Fatality (} Bit and Run 6 Commercial Vehicle {} State Police Vehicle {7} Local Police Vehicle
C3 NIA O Work Zone O ATV 0} Snowmobile (} Commonweaith Vehicie 7 Lacal Gov Vehicle
Unit Number |Type Unit Commercial Vehicle | Primary Viciation Charged
2 Motor Vehicle in Transport No
First Name Ml Last Name Suffix |DOB Telephone Number
JOSHUA K HOFFEE o1teiiese § | (7417) 264-5161
Street Address City State [Zip Cade
14 PARTRIDGE TRL SHIPPENSBURG PA 17257
Gender Licenss Number License State [Class Expiration Date |Owner/Diiver
MALE 28433304 PA B 01/19/2021 PRIVATE VEHICLE OWNED/LEASED BY DRIVER
_ |Onver Prasence |Physical Condition Alcohol/Drugs Suspected Alcohol Test Type Alcohol Tast Results
8 | DRIVER OPERATED VEHIGLE =| APPARENTLY NORMAL NO TEST NOT GIVEN
bi Violation 4 Charged | Viclation 2 Charged
5
5. Violation 3 Charged | Violation 4 Charged
|B {Driver Acton NO CONTRIBUTING ACTION
&
§ Pedestrian Action Pedestrian Signals Pedestrian Clathing /Pedestrian Location
7
6
4st Harmful Event Left or Right Side Most Harmtw = | Utility Pele Number
STRUCK BY UNIT 1 Yes
2nd Harmful Event Left ar Right Side Most Harmful [Utility Pole Number
3rd Harmful Event Left or Right Side Most Harmful = [Utility Pole Number
4th Harmful Evant Left or Right Side Mest Harmfil = [Utility Pole Number
Owner First Nane OwnerMl =| Owner Last Name or Business Name Buffix
JOSHUA K HOFFEE
Strast Address City State Zip Cade
14 PARTRIDGE TRL SHIPPENSBURG PA 17257
Vehicle Type Special Usage Government Equipment Number —
SUV POLICE
ModelYear (Vehicle Make Vehicle Model Vehicle Color VIN
2003 DODGE DURANGO OTHER IDSHS3SN13F553730
icenss Plate Reg. State Est. Speed jVehicle Towed | Towed By
FBHO738 PA 055 YES oDC TOWING
Insurance Insurance Gompany Policy Number Expiration Gate
YES TRAVELERS 9851101222031 1223/2017
Dlrection of Travel |Vehicle Position Vehicle Movement Initial Impact Point
=< | SOUTH RIGHT LANE "CURB" GOING STRAIGHT 12 O'CLOCK
& Damage Indicator |Gradiant Road Alignment Possible Vehitle Failures
| DISABLING | LEVEL STRAIGHT NONE
= # of Units Type Lint 4 Tag Number Tae Year Tag State
a 0
= Unit Make Unit Owner
*\a
=
2 Type Unitz Tag Number Tag Year Tag State
=
= Unit Make nit Owner
Engina Size Passenger? Saddle Bag/Trunk? Traller? Driver Education?
an
4 | Drivar Hemet Type Helmat Stayed On? = [DOT/Snell Designation? Eya Protection? Long Sleeves? — | Long Panta? ‘Over Anke Boote?
~
: Passenger Helmet Type Helmet Stayed On? =|DOT/Snell Designation? Eye Pratecticn? Long Sleeves? =| Long Pants? Over Ankle Boots?
4 Passanger? Helmet?
@ [Head Lights? Rear Reflectors?
a
PA STATE POLICE - CHAMBERSBURG ans/2017 7:25 PM 3 Form# PA 2017-836549

Printed At:

 
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 21 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA-500 TX
Incident Number: PA 2017-899549 Commonwealth of Pennsylvania PAGE 4
Crash involves: Police Crash Report REPORTABLE
{3} but {(} Fatality Op Hitand Run = {#} Commercial Vehicle ([} State Police Vehicle (°} Local Police Vehicle
{} NA {7} Work Zone (} atv (}Snawmabile (} Commonwealth Vehicle —_{"} Local Gov Vehicle
Unit Number Number of Axtes Carrier Name Phone Number
1 02 AAG TRANSPORT 7178896206
Street Address City State Zip Code
119 CHERRY LANE GLENN BURNIE No 21060
Cargo Body Type Vehicle Configuration GVWR
4 VAN / ENCLOSED BOX MEDIUM / HEAVY TRUCK - CANNOT CLASSIFY 026000
g Oversize Load USOOT Number PUC Number Hazardous Metezials
3| NO 02946066
& [HazMat Class 1 Release Indicator 1
E
5 HazMat Claas 2 Release Indicetor 2
HazMat Claas 4 Release indicator 3
HazMal Class 4 Release indicsior 4
Unit # Person No. | First Name Mt Last Name Suffix DOB
001 oot GUILLERMO DB GRUZ 07/08/4964
Strast Address City State Zip Coda
18 HUMMINGBIRD CT BALTIMORE MD 24227-3535
£ Phone Number EMS Transport Person Type |Gender Injury Severity
é (443) 978-5478 NO DRIVER MALE NOT INJURED
& {Seat Position Safely Equipment f
« DRIVER - ALL VEHICLES LAP AND SHOULDER BELT USED
‘S| Safety Equipment 2 Extricaiton
& | NONE USED / NOT APPLICABLE NOT EXTRICATED
Ejection Ejection Path
NOT EJECTED NOT EJECTED/NOT APPLICABLE
Unit # Person No. | First Name MI Last Name Suffix DOB
002 ooe JOSHUA K HOFFEE O1Me/1989
Street Address City State Zip Cade
14 PARTRIDGE TRL SHIPPENSBURG PA 17257
& Phone Number EMS§ Transport Person Type Gander Injury Severity
z (717) 264-5164 YES DRIVER MALE SUSPECTED SERIOUS INJURY
& Seat Position Safety Equipment 1
. DRIVER - ALL. VEHICLES LAP AND SHOULDER BELT USED
3 Safaty Equipment 2 Extrication
a&| MULTIPLEAIRBAGS DEPLOYED NOT EXTRICATED
Ejection Ejection Path
NOT EJECTED . NOT EJECTED/NOT APPLICABLE
First Name Ml Last Nerne Suffix Phone Number
8) GUY I BROWN {717} 304-8918
a
5 | Streat Address Clty Stata Zip Code
= 1911 ROXBURY RD NEWBURG PA 17240
z Owners First Nae MI Last Name Sultx Phone Number
&| CYRUS c ULSH (717) 532-2777
5 Street Address City State | Zip Code
z 6847 OLDE SCOTLAND RD SHIPPENSBURG PA | 17257
® {Properly Description
2 YARDITURF DAMAGED
Printed At’ PASTATE POLICE - CHAMBERSBURG Bii5f2017 1:25 PM 4 Form# Pa 2017-4836549
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 22 of 26

AA-500 TX
Incident Number: PA 2017-89549 Commonwealth of Pennsylvania PAGE 5
Grash Involves: Police Crash Report REPORTABLE
Cou © Fatality Cp kitand Run} Commercial Vehicle {Fj Btate Police Vehicle ((} Local Police Vehicle
NA {(} Work Zona Oo ATV (CF) Snowmobile GO Commonwealth Vehicle GO Loca! Gov Vehlele

 

 

 

 

 

SS. CHS Re. Se oo

 

 

 

Diagram

 

 

 

 

 

 

 

  

Unit { 2 final sest

Unit 2 at fing! rest

  
 

 

 

 

 

 

 

Printed At: PASTATE POLICE - CHAMBERSBURG as/2017 = 4:25 PM § Form# PA 2017-ba9549
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 23 of 26

AA-5O0 TX

Incident Number: PA 2017-839549 Commonwealth of Pennsylvania PAGE 6
. Crash Involves: Police Crash Report REPORTABLE
oul Go Fatality 0 Hit and Run {8} Commercial Vehicia 9 State Police Vehicia 7 Loaal Police Vehicle
NARRATIVE Ch NA (Wark Zone Chat {}Snowmobile {} Commonwealth Vehicle} _Lacal Gov Vehicle

 

Crash Synopsis
This crash occurred as Unit 1 was traveling North on SR696/Oide Scotland Rd. Unit 2 was traveling South on

SR696/Olde Scotland Rd. Unit 1 traveled Into the oncoming(South) lane of travel to avoid a collision with a vehicle
turning right into a parking area. Unit 1 impacted Unit 2 at their 12 o'clock positions, causing severe damage. Unit
4 and Unit 2 came to an uncontrolled final rest facing south in the southbound lane.

 

 

Crash Batail
This crash cecurred as Unit 1 was traveling North on SR696/Olde Scotland Rd. Unit 2 was traveling South on

SR696/Olde Scotland Rd. Unit 4 traveled into the oncoming(South) lane of travel to avoid a collision with a vehicle
turning right into a parking area. Unit 1 Impacted Unit 2 at their 12 o'clock positions, causing severe damage. Unit
1 and Unit 2 came to an uncontrolled final rest facing south In the southbound lane.

Physical evidence at the scene consisted of both Unit 7 and Unit 2 at final rest with disabling/major damage. |
observed both airbags of Unit 2 were deployed. The weather was actively raining, and the roadway was wet. | also
observed that the tires of Unit 1 had no tread left on the tires. | observed that Operator 2 had an apparent broken
right hand/arm, | observed that Operator 1 had no injuries, and denled EMS.

On 08/08/17 at approximately 0840 hours, | spoke to Operator 2 at the scene. Operator 2 related that ha was
traveling South on SR696/Olde Scotland Road to get on I-81 as he was In route to a trial at the Franklin County
Courthouse. Operator 2 related that he observed a vehicle in the opposing lane preparing to turn right Into a
parking lot. Operator 2 related that he chserved Unit 1 traveling north on SR696/Olde Scofland Road at a high rate
of speed, Operator 2 related that he observed Unit 1 travel into his lane, at which time he attempted to avoid a
collision by turning right into a yard. Operator 2 related that Unit 1 impacted his vehicle head on.

On 08/08/17 at approximately 0850 hours, | spoke to Operator 1 at the scene. Operator 1 related that he was
traveling north on SR696/Olde Scotland Road, as he was headed to an unknown destination in Shippensburg for a
delivery, as he was transporting multiple pallets of merchandise for the Amazon Company. Operator 1 related that
he observed a vehicle turning right, and he knew he could not stop In time. Operator 1 related that he swerved into
the oncoming traffic lane and then impacted Unit 2.

On 08/08/17 at approximately 0865 hours | spoke to the Witness at the scene. The Witness related he was behind
Unit 1 traveling north on SR696/Olde Scotland Road. The Witness related that he observed Unit 1 travel into the

oncoming traffic lane, and strike Unit 2 head on.

| was assisted by MCEO Chad RONK, who completed a full inspection of Unit 1. | was also assisted by Trooper
SHAFFRON, Trooper GELVIN, Trooper MCCLEAF, Trooper MARTIN, and Trooper WAREHAM.

SP7-0015 completed and issued at the scene.
Property owner was provided SP7-0015.
Operator 1 cited with the following...

VC3364 - Too Fast for Condition

VC3310 ~ Following Too Closely

VC3309 - Roadways laned for Traffic

VC3714 - Careless Driving,

VC3301 - Failure to drive on right side of roadway
VCt786F -Noinsurance

VC3334 - Unsafe lane change

395.8A « No Record of duty status/drivers log
391.41A-F -No medical certificate

396,902 Failure to Correct defects of previous inspection report
392.2LC = - Improper lane change

 

 

 

Printed At: PASTATE POLICE - CHAMBERSBURS BABI2077 «= 1:26 PM 8 Form? PA 2017-840549
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 24 of 26

 

 

 

 

SP 7-001 ox WWLPSP.STATE.PA.US FOR POUCE USE ONLY
APPLICATION TO OBTAIN COPY OF (LEAVE BLANK)
POLICE CRASH REPORT
PA STATE POLICE - CHAMBERSBURG
7172646161
D SIN HE DATE OF THE CRASH

     

  

Y

  

THIS CRASH, WHICH YCU WERE INVOLVED IN, V4LL BE INVESTIGATED IN ACCORDANCE WITH SECTION 3746(C) OF THE PENNSYLVANIA

VEHICLE CODE BY THE POLICE AGENCY LISTED ABOVE.
PERSONS AUTHORIZED BY SECTION 3751{B) OF THE PENNSYLVANIA VEHICLE CODE, WHO MAY OBTAIN A COPY OF THE POLICE CRASH

REPORT, INCLUDE ANY PERSON INVOLVED IN THE CRASH, THEIR ATTORNEY, INSURER, THE FEDERAL GOVERNMENT, BRANCHES OF
THE MILITARY SERVIGE, COMMONWEALTH AGENCIES, OFFICIALS OF POLITICAL SUBDIVISIONS, OR AGENCIES OF OTHER STATES AND

NATIONS AND THEIR POLITICAL SUBDIVISIONS,

THE POLICE GRASH REPORT MAY BE VIEWED OR PHOTOGRAPHED (WITH PERSONAL EQUIPMENT) BY ANY PERSON INVOLVED {NOT
WITNESSES}, THEIR ATTORNEY, INSURER, AND CERTAIN GOVERNMENT OFFICIALS ONLY AT THE POLICE AGENCY LISTED ABOVE.

 

 

 

 

 

 
 
 

 

COUNTY.

 

- FRANKLIN:
ROUTE# “. [LOCATION

  
 

 

 

 

REASON FOR REQUEST:

 

 

OUR INVOLVEMENT (E.G. DRIVER, 0 ETC.)

 

[[] DIRECTLY INVOLVED IN CRASH

 

 

CLIENT'S NAME

 

I ATTORNEY OR INSURER FOR PERSON INVOLVED IN GRASH
AGENCY AND TITLE

 

 

il GOVERNMENT AGENGY OR OFFICIAL

 

FP") OTHER (EXPLAIN):

 

REQUESTOR:
NAME

 

FHONE #

 

STATE ZIP CODE

 

A 5 ory

SIGNATURE

 

OTHERS INVOLVED IN THE CRASH (E.G. DRIVERS, OWNERS, PEDESTRIANS, PROPERTY OWNERS, ETC.):

 

 

 

 

 

 

 

 

 

 

ENTER YOUR COMPLETE NAME, MAILING ADDRESS AND EMAIL ADDRESS WHERE COPY IS TO BE SENT:
REQUEST COPY VIA EMAIL (IN LIEU OF MAILING)

 

 

NAME
COPY WILL BE PROVIDED IN AN ADOBE FORMAT
ADORESS * NOT AVAILABLE FOR CRASHES PRIOR TO 1/2004

LEGIBLY ENTER Y EMAIL ADDRE:

 

SITY STATE ZIP CODE

 

 

 

 
Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 25 of 26

SP 7-06017X-Driver Exchanga
SP 7-0099TX-Non Reporiable

INCIDENT NUMBER

Commonwealth of Pennsylvania

Driver Notice and Exchange Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PA 2017-838849 PA STATE POLICE . CHAMBERSBURG (717) 264-5161 |
DATE OF GRASH TIME OF CRASH DAY OF WEEK COUNTY MUNICIPALITY
09/07/2017 08:29 hra. MONDAY FRANKLIN SOUTHAMPTON TWP
ROUTE # SEGMENT # STREET STREET ENDING
0696 OLDE SCOTLAND ROAD
PATROL ZONE FINVESTIGATOR \ INVESTIGATOR SIGNATURE BADGE NUMBER
M0327 FRANTZ, BENJAMIN 10835
REVIEWER REVIEWER BADGE NUMBER |APPROVAL DATE
KNOCK, MATTHEW A 10030 8/1 212017
Latitude: Degrees Minutes | Segond Daginal L ongitu de: - [Pagrees Minutes : Sggonds Ogglmnal
Location:
8847 OLDE SCOTLAND RD
UNIT # DRIVER'S LAST NAME FIRST NAME MI SUFFIX | DOB GENDER PHONE NUMBER
001 eRUZ GUILLERMO D orosii964 | MALE — |(717) 889-6206
STREET ADDRESS CITY STATE ZIP CODE
19 HUMMINGBIRD CT BALTIMORE MP 21227-3536
LICENSE NUMBER LICENSE STATE CLASS EXPIRATION DATE
620291139042 mb c 07/08/2021
Ss INSURANCE COMPANY POLICY NUMBER POLICY EXPIRATION DATE INSURANCE CO. PHONE #
s OWNER'S LAST NAME OR BUSINESS NAME FIRST NAME MI SUFFIX
8 | GARCAMO PEDRO c
J@ ISTREET ADDRESS CITY STATE ZIP CODE
418 GHERRY LN GLEN BURNIE MD 21060
VEHICLE YEAR }MAKE MODEL VIN
2000 INTERNATIONAL HARVESTER BOX TRUCK tHTSCABM2YH294572
LIGENSE PLATE |STATE |VIOLATION (INCLUDING SECTION NUMBER}: DRIVER CHARGE
2688374 Mp 4367 DRIVING VEHICLE AT SAFE SPEED YES
UNIT # DRIVER'S LAST NAME FIRST NAME MI SUFFIX | DOB GENDER PHONE NUMBER
002 HOFFEE JOSHUA K o1s989 jj MALE = |(747) 264-5161
STREET ADDRESS CITY STATE ZIP CODE
14 PARTRIDGE TRL SHIPPENSBURG PA 17287
HCENSE NUMBER LICENSE STATE cuiass EXPIRATION DATE
28493484 PA B 01/19/2021
3 INSURANCE COMPANY POLICY NUMBER POLICY EXPIRATION DATE INSURANCE CO, PHONE #
i | TRAVELERS 9984101222031 12/23/2017 (806) 252-4833
vd OWNER'S LAST NAME OR BUSINESS NAME FIRST NANE MI SUFFIX
§ | HOFFEE JOSHUA K
© STREET ADDRESS CITY STATE ZIP CODE
14 PARTRIDGE TRL SHIPPENSBURG PA 17257
VEHIGLE YEAR {MAKE MODEL VIN
2003 DODGE DURANGO 4D4HS38N13F653730
LIGENSE PLATE |STATE [VIOLATION (INCLUOING SECTION NUMBER): DRIVER GHARGE
FBHO733 PA
3 OWNER'S FIRST NAME MI LAST NAME SUFFIX |PHONE NUMBER
a | CYRUS c ULSH (747) 832-2777
5 STREET ADDRESS CITY STATE jZIP CODE
8847 OLDE SCOTLAND RD SHIPPENSBURG PA | 17257
5 PROPERTY DESCRIPTION
2 | YARD/TURF DAMAGED
First Name M3 Last Nama Suffix Phone Number
g | GUY BROWN (717) 304-8918
5 |Stiset Address City State Zip Code
=| 1041 ROXBURY RD NEWBURG PA 17240
Crash Synopsis . .
This crash occurred as Unit 1 was traveling North on SR696/Olde Scotland Rd. Unit 2 was traveling South on
SR696/Olde Scotland Rd. Unit 1 traveled into the oncoming(South) lane of travel to avoid a coilision with a vehicle
turning right into a parking area. Unit 1 Impacted Unit 2 at their 12 o'clock positions, causing severe

 

 
 

Case 1:19-cv-00650-SHR Document1 Filed 04/16/19 Page 26 of 26

 

Crash Synopsis .
daniage. Unit 1 and Unit 2 came to an uncontrolled final rest facing south in the southbound lane.

 

 

NOTICE TO COMMERCIAL MOTOR VEHICLE (CMV) DRIVERS: UNDER PENALTY OF A FINE UP TO $200, PA TITLE 75, §3756 MANDATES THAT
COMMERCIALMOTOR VEHICLE DRIVER'S INVOLVED IN A REPORTABLE CRASH OBTAIN TESTING FOR ALCOHOL AND CONTROLLED
SUBSTANCES, COMMERCIAL MOTOR VEHICLE DRIVER’S ARE RESPONSIBLE FOR OBTAINING TESTING, AND THE COSTS ARE TO BE BORNE
BY THE DRIVER'S EMPLOYER. THIS SECTION GIVES NO ENTITLEMENT FOR POLICE TO RECEIVE THESE RESULTS, BUT TEST RESULTS CAN
BE OBTAINED BY OTHER LEGAL PROCESSES JF WARRANTED.
